J. S66035/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                    v.                   :
                                         :
MICHAEL TWIGGS,                          :        No. 1115 EDA 2019
                                         :
                         Appellant       :


            Appeal from the PCRA Order Entered October 22, 2018,
             in the Court of Common Pleas of Philadelphia County
               Criminal Division at No. CP-51-CR-1017181-1975


BEFORE: STABILE, J., NICHOLS, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:          FILED JANUARY 08, 2020

        Michael Twiggs appeals from the October 22, 2018 order entered by the

Court of Common Pleas of Philadelphia County denying his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”).1 Because this appeal is

duplicative of an appeal from the same order filed at No. 3309 EDA 2018,2 we

dismiss.

        On March 31, 1976, appellant was convicted of first-degree murder and

was sentenced to life imprisonment without the possibility of parole. (PCRA

court opinion, 1/15/19 at 2.) Appellant was 17 years of age at the time of the




1   42 Pa.C.S.A. §§ 9541-9546.

2This court filed its decision in the appeal filed at No. 3309 EDA 2018 on
December 12, 2019. See Commonwealth v. Twiggs, No. 3309 EDA 2018,
unpublished memorandum (Pa.Super. filed December 12, 2019).
J. S66035/19

offense. (Id.) Pursuant to the United States Supreme Court’s holdings in

Miller v. Alabama, 567 U.S. 460 (2012), and Montgomery v. Louisiana,

136 S. Ct. 718 (2016), the PCRA court resentenced appellant to a term of

35 years to life imprisonment, with credit for time served, on November 30,

2016. (PCRA court opinion, 1/15/19 at 2.) Appellant filed a timely pro se

PCRA petition challenging his resentence on April 5, 2017. The PCRA court

appointed counsel to represent appellant and subsequently denied appellant’s

petition on October 22, 2018.

      Appellant filed a timely notice of appeal from the PCRA court’s denial of

relief on November 14, 2018, which was listed in this court at No. 3309 EDA

2018. While that appeal was pending before this court, appellant filed what

appears to be a pro se appellate brief with the PCRA court on April 18, 2019.

The PCRA court docketed appellant’s pro se brief as a notice of appeal from

the October 22, 2018 order denying relief. On April 23, 2019, this court listed

appellant’s April 18, 2019 notice of appeal at No. 1115 EDA 2019.

      Both Nos. 3309 EDA 2018 and 1115 EDA 2019 appeal from the PCRA

court’s October 22, 2018 order denying relief of appellant’s PCRA petition.

Moreover, appellant’s briefs at both docket numbers are virtually identical. 3

Accordingly, we dismiss appellant’s appeal at No. 1115 EDA 2019 as


3 Appellant is represented at both docket numbers by James F. Berardinelli,
Esq. Attorney Berardinelli filed the briefs on appellant’s behalf at both docket
numbers. The brief at No. 1115 EDA 2019 contains language acknowledging
that the appeal at No. 3309 EDA 2018 is pending before this court.
(Appellant’s brief at 6.)


                                     -2-
J. S66035/19

duplicative. See Neidert v. Charlie, 143 A.3d 384, 387 n.3 (Pa.Super. 2016)

(summarily dismissing duplicative appeal).

     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 1/8/20




                                   -3-